DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of Claims
Due to communications filed 4/17/20, the following is a non-final first office action.  Due to a preliminary amendment filed 6/24/20, claims 1-22 are cancelled.  Claims 23-42 are new.  Claims 23-42 are pending in this application and are rejected as follows.  The previous rejection has been modified to reflect claim amendments.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title,

Claims 23-42 are rejected under 35 U.S.C, 101 because the claimed invention is directed to a judicial exception (l.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	With regard to the present claims 1-27, these claim recites a series of steps and, therefore, is a process, and ultimately, is statutory.  
In addition, the claim recites a judicial exception.  The claims as a whole recite “Mental Processes”. The claimed invention is a method that allows for access, analysis and communication of information related to the electronic transportation records, which are concepts performed in the human mind (including observation, judgement , opinion). The mere nominal recitation of a generic computer/computer network does not take the claim out of the “Mental Processes” grouping. Thus, the claim recites an abstract idea. 
Furthermore, the claims are not integrated into a practical application.  The claim as a whole merely describes how to generally “apply” the concept of accessing, analyzing, and communicating transportation information in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing transportation records update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 
Finally, the claims do not recite an inventive concept.  As noted previously, the claim as a whole merely describes how to generally “apply” the concept of accessing, analyzing and communicating information related to transportation records in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23, 25-30, 32-37, 39-42 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McKinnon (US 20170178269 A1).
As per claim 23, McKinnon discloses:  
receiving a transport request from a requestor computing device to transport a requestor from a pick-up location to a destination location, associated with a requestor computing device, (McKinnon et al [0021] The passenger device 104 may execute a passenger application 106 configured to interact with a ridesharing service. The passenger 102 may use the passenger application 106 to generate and send a ride request 108. The ride request 108 may request a vehicle to pick up the passenger 102 at their current location or a specified location);
sending the transport request to a provider computing device associated with a provider, (McKinnon et al [0023] The passenger 102 may use the passenger application 106 to generate a ride request 108 and send the ride request over one or more networks to the ridesharing service module(s) 114. The ride request 108 may request a vehicle 124 to pick up the passenger 102 at the passenger's current location or at a pickup location designated by the passenger 102 in the passenger application 106. The ridesharing service module(s) 114 may process the ride request 108 and send a dispatch message 122 to one or more vehicles 124 that are currently participating in the ridesharing service, that are sufficiently close to pick up the passenger 102, and/or that may be available to pick up the passenger);
identifying, from among available identification elements, an identification element for the requestor based on receiving an indication from the provider computing device that the provider accepts the transport request, (McKinnon et al: [0026] In response to receiving a driver's acceptance of the dispatch message 122, the ridesharing service module(s) 114 may generate and send a confirmation message 120 to the passenger device 104. The confirmation message 120 may be presented in the UI of the passenger application 106, and may indicate the particular vehicle 124 that is in route to pick up the passenger 102. The confirmation message 120 may identify the driver of the vehicle 124 and provide a description of the vehicle 124 (e.g., color, make, model, etc.), and/or a license plate or tag number of the vehicle 124. The confirmation message 120 may also provide an estimated time of arrival for the vehicle 124. The passenger application 106 may present a map showing the location and/or travel direction of the vehicle 124 as it approaches the pickup location. In addition to the color, make, model, and/or license plate/tag number of the vehicle 124, the confirmation message 120 may also include the vehicle ID 110 that is particularly associated with the vehicle 124. The vehicle ID 110 may be presented on the vehicle 124 through one or more presentation components 128, such as one or more decals, placards, displays, and so forth. The vehicle ID 110 may uniquely identify the vehicle 124 among multiple vehicles that may also be present at the pickup location, thus helping the passenger 102 find the vehicle 124); and
sending the identification element to the provider computing device to communicate with a provider communication device comprising a front display and a rear display to cause the provider communication device to present a visual indicator corresponding to the identification element or instructions corresponding to the transportation request, (McKinnon et al: discloses in the Abstract "Techniques are described for determining an identifier (ID) that identifies a vehicle employed in a ridesharing service, presenting the ID through a presentation device of the vehicle, and communicating the ID to a passenger to help guide the passenger to the appropriate vehicle. The ID may be presented in a presentation device, such as a light-emitting diode (LED) display, that is temporarily or permanently affixed to the vehicle. The ID may also be communicated for presentation by a passenger device of the passenger. In some implementations, the ID is a particular color that is selected on the driver device of the driver of the vehicle, such that the presentation device displays the selected color. The presentation device may also present text data.").

As per claim 25, McKinnon et al discloses:
wherein causing the provider communication device to present the visual indicator corresponding to the identification element comprises causing the provider communication device to present an audio-visual presentation, a color, a graphic, a hologram, an image, or a pattern, (McKinnon et al: discloses in the Abstract "presenting the ID through a presentation device of the vehicle, and communicating the ID to a passenger to help guide the passenger to the appropriate vehicle…the ID is a particular color that is selected on the driver device of the driver of the vehicle, such that the presentation device displays the selected color. The presentation device may also present text data.").
As per claim 26, McKinnon discloses:
wherein identifying the identification element for the requestor comprises identifying a particular identification element corresponding to a visual indicator selected by the requestor computing device, (McKinnon et al: discloses in the Abstract "presenting the ID through a presentation device of the vehicle, and communicating the ID to a passenger to help guide the passenger to the appropriate vehicle…the ID is a particular color that is selected on the driver device of the driver of the vehicle, such that the presentation device displays the selected color. The presentation device may also present text data.").

As per claim 27, McKinnon discloses:
wherein causing the provider communication device to present the instructions corresponding to the transportation request comprises causing the provider communication device to present directions for the requestor within a transportation vehicle concerning a requested transport, (McKinnon et al: [0026] the ridesharing service module(s) 114 may generate and send a confirmation message 120 to the passenger device 104. The confirmation message 120 may be presented in the UI of the passenger application 106, and may indicate the particular vehicle 124 that is in route to pick up the passenger 102. The confirmation message 120 may identify the driver of the vehicle 124 and provide a description of the vehicle 124 (e.g., color, make, model, etc.), and/or a license plate or tag number of the vehicle 124. The confirmation message 120 may also provide an estimated time of arrival for the vehicle 124. The passenger application 106 may present a map showing the location and/or travel direction of the vehicle 124 as it approaches the pickup location.);.

As per claim 28, McKinnon discloses:
 further comprising sending the identification element to the requestor computing device as part of a ride match response to cause the requestor computing device to present the visual indicator corresponding to the identification element via a graphical user interface, (McKinnon et al: [0026] the ridesharing service module(s) 114 may generate and send a confirmation message 120 to the passenger device 104. The confirmation message 120 may be presented in the UI of the passenger application… the confirmation message 120 may also include the vehicle ID 110 that is particularly associated with the vehicle 124.);

As per claim 29, McKinnon discloses:
 wherein sending the identification element to the provider computing device further causes the provider computing device to transmit the identification element to the provider communication device utilizing a wireless protocol to cause the front display or the rear display of the provider communication device to present the visual indicator corresponding to the identification element, (McKinnon et al: [0026] the ridesharing service module(s) 114 may generate and send a confirmation message 120 to the passenger device 104…the confirmation message 120 may also include the vehicle ID 110 that is particularly associated with the vehicle 124. The vehicle ID 110 may be presented on the vehicle 124 through one or more presentation components 128, such as one or more decals, placards, displays, and so forth);.

As per claim 30, this claim recites limitations similar to those of independent claim 1, and is therefore rejected for similar reasons.

As per claim 32, see rejection for claim 25.

As per claim 33, see rejection for claim 26.

As per claim 34, see rejection for claim 27.

As per claim 35, see rejection for claim 28.

As per claim 36, see rejection for claim 28.

As per claim 37, this claim recites limitations similar to those of independent claim 1, and is therefore rejected for similar reasons.

As per claim 39, see rejection of claim 25.

As per claim 40, see rejection of claim 26.

As per claim 41, see rejection of claim 27.

As per claim 42, see rejection of claim 28.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24, 31, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinnon (US 20170178269 A1) and in further view of Suman et al (US 6028537 A).
As per claim 24, McKinnon does not disclose the following limitations:
wherein causing the provider communication device to present the visual indicator corresponding to the identification element or the instructions corresponding to the transportation request comprises:
causing the front display of the provider communication device to present the visual indicator corresponding to the identification element; and
causing the rear display of the provider communication device to present the instructions corresponding to the transportation request.

However, Suman et al discloses the following: (Suman et al:   (45) The present invention may also be used for providing navigational information to the driver based upon the vehicle's current location and upon a desired destination. In this manner, the driver may identify the desired destination and transmit this destination in an RF signal that also includes the vehicle's current location derived from the GPS module 38 or 77. A central service center receiving this message may then generate a step-by-step set of directions for reaching the desired destination and transmit this information to the vehicle in a return RF signal. The information may then be displayed one step at a time on display 28 or 84 in the view of the driver; (115) In the alternative embodiment shown in FIGS. 38-40, the same vehicle 510 is shown with corresponding parts bearing the same reference numerals as in the previous embodiment. The vehicle includes a pair of visors 570, 580 on the driver and passenger sides, respectively. The driver's side visor 570 includes a dual display assembly 590 (FIG. 40) which includes a first display 592 which is visible when the visor is in a lowered position as seen in FIG. 38 and a second display 594 mounted to the visor to be visible and readable when the visor is in a raised stored position as shown in FIG. 3… Displays 592 and 594 may be of the same general type as display 546. In some embodiments, the dual display can be provided utilizing a single display source located within housing 590 and suitable prismatic reflectors to provide the display surfaces 592, 594. The visor display system of FIGS. 38-40, therefore, also provides a display on opposite sides of the visor, such that the information is readily visible and accessible to the driver regardless of the operational position of the visor.
(11) Still yet another aspect of the present invention is to provide vehicle personalization to be remotely affected by a service provider using an RF signal transmission system. In this regard, a vehicle owner wishing to reprogram a vehicle, calls the service provider who effects reprogramming of the control of an accessory by transmitting RF signals to the vehicle. Further, the present invention allows for vehicle personalization for each person who may operate the vehicle).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Suman et al in the systems of McKinnon, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 31, see rejection for claim 24.

As per claim 38, see rejection of claim 24.

Prior Art Considered
The following art has been considered by Examiner but has not been used in the present office action:
Lubeck (US 20160293012)

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
July 7, 2022

/AKIBA K ROBINSON/
Primary Examiner, Art Unit 3628                                                                                                                                                                                   




JP H085348 B2 Description:  As described above, according to the present invention, the display content can be visually recognized from the rear seat space, the display provided on the ceiling in the passenger compartment and the vicinity thereof, and the display is arranged in the vicinity of the display, and the display pattern of the display is displayed by the driver. A first means for optically reflecting forward and a second means arranged in front of the driver for optically reflecting the display pattern from the first means and allowing the driver to visually recognize the display pattern. By using a means equipped with a means, it is possible to reduce the processing and additional parts around the dummy board, display various information in a direction that is not far from the foreground and further away, and further, in the rear seat It is possible to obtain an in-vehicle display device that allows a person to share the above information with a driver.

JP 6539512 B2
Description
  The front side display device 206 configured as described above is driven and controlled by the second light sources 263 via the circuit board 203, the circuit board 264, etc., based on lighting and extinguishing of the second light sources 263. The display / non-display of the symbol 265 is switched. When the second light source 263 is turned on, the front side display device 206 is in a state in which the symbol 265 is displayed by light emission, that is, the light emitted from the second light source 263 enters the end face of the transparent light guide plate 262 and the transparent light guide plate It propagates in 262, and at least a part of the component of the incident light is reflected to the front side by the groove 266 constituting the pattern 265. As a result, the driver or the like can see the pattern 265 in a visible state. In this case, as shown in FIG. 28, FIG. 31, etc., the front side display device 206 displays the symbol 265 displayed on the transparent light guide plate 262 when the driver looks from the front side (driver's seat side), The vehicle information of the back side display device 204 located on the back side of the transparent light guide plate 262 (for example, the indicator portion 246b displayed on the first display surface 211, the notification symbol 246c and the pointer 247a) is superimposed and displayed A predetermined design can be formed to enable various displays. On the other hand, in the front side display device 206, when the second light source 263 is turned off, the symbol 265 is in the non-displayed state, and the driver etc. performs the first display by the light transmitted from the first light source 245 etc. It will be in the state which is easy to visually recognize the various vehicle information (For example, the indicator part 246b displayed on the 1st display surface 211, the alert symbol 246c, and the pointer 247a) displayed on surface 211 grade | etc.,.

NAKAJIMA US 20170113626 A1
[0060] In this manner, the vehicle driving assistance device 1 can perform the driving assistance in combination with the displaying of the forward view of the vehicle V. This is because the display unit 2 displays the front pattern 51 that is shaped like the vehicle front VF of the vehicle V, by superimposing the front pattern 51 on the forward image 50 of the vehicle V, and displays the driving assistance information for the vehicle V using the front pattern 51, by the control of the controller 3. Consequently, the vehicle driving assistance device 1 can display the fact that the forward image 50 is the forward image of the vehicle V in an easily understandable manner, by making the front pattern 51 as a mark of the position of the own vehicle in the forward image 50. In addition, the vehicle driving assistance device 1 can display the driving assistance in an easily understandable manner, by using the front pattern 51 to display the driving assistance system.
 [0079] The superposition display device 622 is a display device that is placed at the rearward side in the vehicle front-to-rear direction (between the display 621 and the driver), in the display unit 602 with a two-layered display.

OBA CN 106537905 A
In addition, the reflector unit available semi-transmission mirror, a display device, or by using such a liquid crystal display element, an organic EL display element or a light-emitting diode display element may be mounted on the back of the mirror unit. In this case, on the reflector unit, it can check the peripheral region image displayed on the display unit, and the image displayed on the display device the back surface. If the display device of the back side display various information, then around the inspection area, the driver can obtain the information. information displayed on the back of the display device can be integrated with the display on the display unit information related to the peripheral region image (instruction from the driver such as that of, or of judging visual recognition range mode), driving-condition-related information (such as navigation indication information), and so on.

FUJITA WO 2015182664 A1
Description
In the front display device 206 configured as described above, each second light source 263 is driven and controlled via the circuit board 203, the circuit board 264, and the like, so that the second light source 263 is turned on and off. The display and non-display of the symbol 265 are switched. When the second light source 263 is turned on, the front side display device 206 is in a state where the pattern 265 is light-emitted and displayed, that is, the light emitted from the second light source 263 is incident on the end surface of the transparent light guide plate 262 and the transparent light guide plate At least a part of the incident light component is reflected to the front side by the groove 266 constituting the symbol 265, and as a result, the driver or the like can visually recognize the symbol 265. In this case, as shown in FIGS. 20, 23, etc., the front side display device 206 displays a pattern 265 displayed on the transparent light guide plate 262 when the driver views from the front side (driver's seat side). The vehicle information of the back side display device 204 located on the back side of the transparent light guide plate 262 (for example, the indicator portion 246b, the notification symbol 246c and the pointer 247a displayed on the first display surface 211) is superimposed and displayed. A predetermined design is formed, and thereby various displays can be made possible. On the other hand, when the second light source 263 is turned off, the front side display device 206 is in a state in which the pattern 265 is not displayed, and the driver or the like displays the first display by the light emitted from the first light source 245 and transmitted through the transparent light guide plate 262. Various vehicle information displayed on the surface 211 and the like (for example, the indicator portion 246b, the notification symbol 246c and the pointer 247a displayed on the first display surface 211) are easily visible.

TAKASU et al DE 102014213355 A1
6 FIG. 16 is a front view illustrating the exemplary display of the entire display unit in the normal running state. FIG. The above the middle display 14 positioned combiner 17 shows how in 6 1, high-priority information such as the current vehicle speed (letters or numbers, such as 60 km / h), and an indicator indicating an environmental friendliness value of the driving style as a HUD display content 94A big and clearly visible. The ad 12 the left side is at the lower left side of the combiner 17 , and at the display area 12a the ad 12 For example, on the left side, display elements indicating the status of a hybrid system, the tachometer, the fuel gauge, and the shift position of the gear lever are displayed as a display content 91 of the left screen. The ad 13 the right side is at the bottom right side of the combiner 17 , and at the second display area 13a the ad 13 On the right side, display elements indicating the status of the air conditioner become display contents 92A of the right screen. At the middle display 14 becomes a display content 93 and, for example, a right turn indicator will flash on it 93a to inform the driver that the direction indicator is flashing.
Thereby, when in the direction of the line of sight, the reflecting plate is arranged at the rear side and the display part of the instrument unit is arranged at the front side, by displaying the first guide light and the second guide light in this order, the line of sight of the driver of the reflected plate to the display part of the instrument unit, without this being perceived as unpleasant. As a result, the line of sight of the driver is guided in a simple manner with the head-up display according to point 1.